Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (2008/0007651). 
 	Regarding claim 21, Bennett discloses receiving, by a server at a remote location with respect to a content receiver (144, 146, 148), aspect ratio information associated with a video display (par. 43 and 84); 
receiving, by the server, video frame data (par. 38); 

transmitting, by the server, the formatting information to the content receiver (par. 61 and 62).
	Bennett fails to disclose determining no adjustment is needed to additional video frame data for displaying a video frame associated with the additional video frame data on the video display; and in response to the determining no adjustment is needed to the additional video frame data for displaying the video frame associated with the additional video frame data on the video display, transmitting by the server a signal to the content receiver indicating that an original frame is suitable for display on the video display.
	However, Bennett discloses a sub-frame metadata structure including editing information for a sub-frame which includes a sub-frame location and sub-frame size (par. 84).  Generally, the sub-frame location indicates the location of an area located in the original big frame while the sub-frame size indicates the sizes of that indicated area.  These two values enable a sequence of sub-frames to be generated from the original big frames.  The location and size are arbitrarily determined by the computer 140 based on the input of the user 121.  In other words, they can be in any value.  For instance, the location can have a value ranged from the left upper corner to bottom right corner of the original big frame while the size can be ranged from zero to any size, as long it is located within the perimeter of the original big frame.  If the location is located at the center of the original big frame while the size is the same as the original big frame, the image is said to be no modification.  In other words, when the location is at the center of the original frame and the size is the same as the original frame, the image 
	Regarding claims 26 and 31, see rejection to claim 21.

Claims 22-24, 27-29, and 32-34 is/are rejected under 35 U.S.C. 103 as being
 unpatentable over Bennett (2008/0007651) in view of Fujimoto (2009/0112980).
 	Regarding claim 22, Bennett does not disclose the analyzing the video frame data
 includes:
analyze the video frame data to detect unused areas of an extracted video frame;
classifying the video frame data, based on the analysis, as being in a video format characterized by an initial aspect ratio; and
determining whether or not to change the video format of the video frame data to have an adjusted aspect ratio based on the aspect ratio information associated with the video display as claimed.
	Fujimoto, from the similar field of endeavor, discloses an analyze function (par. 42 and 43), a classifying function (note the aspect ratio 4:3 as mentioned in par. 43 and 44), and a determining function (par. 45-48).  By performing these functions, the still 
	Bennett teaches that it is important to convert the source video into a format appropriate for the video display device in order to have a satisfactory presentation (par. 38, last two sentences).
	Hence, in order to minimize unwanted blanking display spaces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Fujimoto into Bennett to perform the well known functions as claimed.
	Regarding claim 23, Bennett discloses the transmitting the formatting information to the content receiver includes: when it is determined to change the video format, including information indicating the adjusted aspect ratio in the formatting information; and transmitting, by the server, the formatting information, including the information indicating the adjusted aspect ratio, to the content receiver (par. 83-84).
	Regarding claim 24, Bennett discloses the transmitting, by the server, the formatting information, including the information indicating the adjusted aspect ratio, to the content receiver causes the content receiver to display on the video display the video frame data having the adjusted aspect ratio (par. 83-84).
	Regarding claims 27-29, and 32-33, see similar rejections as set forth above.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422